      Case 2:18-cv-13556-SM-KWR Document 154 Filed 06/26/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

KHOLKAR VISHVESHWAR GANPAT,               *                 CIVIL ACTION
    Plaintiff,                            *
                                          *                 NO. 18-13556 “E” (4)
VERSUS                                    *
                                          *                 JUDGE SUSIE MORGAN
EASTERN PACIFIC SHIPPING PTE. LTD.,       *
d/b/a “EPS”,                              *                 CHIEF MAGISTRATE JUDGE
       Defendant.                         *                 KAREN WELLS ROBY
*******************************************


                     MOTION FOR EXPEDITED CONSIDERATION

       NOW INTO COURT, through undersigned counsel, comes Kholkar Vishveshwar Ganpat

(“Plaintiff”), who respectfully moves this Honorable Court for an Order granting him an expedited

consideration of his Motion for Second Extension of Service Deadline.

                                              Respectfully submitted,

                                               /s/ Richard M. Martin, Jr.
                                              Richard M. Martin, Jr., LA Bar #08998
                                              Lamothe Law Firm, LLC
                                              400 Poydras Street, Suite 1760
                                              New Orleans, LA 70130
                                              Telephone: (504) 704-1414
                                              E-Mail: rmartin@lamothefirm.com
                                              Local Counsel for Paintiff

                                     And:     Alejandro J. Gonzalez, TA, FL Bar # 015293
                                              Quintairos, Prieto, Wood & Boyer, P.A.
                                              9300 S. Dadeland Blvd. 4th Floor
                                              Miami, FL 33156
                                              Telephone: (305) 670-1101
                                              E-Mail: agonzalez@qpwblaw.com
                                              Counsel for Plaintiff



                                            Page 1 of 3
      Case 2:18-cv-13556-SM-KWR Document 154 Filed 06/26/20 Page 2 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has this day been
forwarded to the following counsel of record to this proceeding by electronic transmission,
facsimile and/or by depositing same in the United States Postal Service, properly addressed and
postage prepaid, this 26th day of June, 2020.

                                      /s/ Richard M. Martin, Jr.
                                      RICHARD M. MARTIN JR. (#08998)




                                           Page 2 of 3
      Case 2:18-cv-13556-SM-KWR Document 154 Filed 06/26/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has this day been
forwarded to the following counsel of record to this proceeding by electronic transmission,
facsimile and/or by depositing same in the United States Postal Service, properly addressed and
postage prepaid, this 15th day of January, 2019.

                                             /s/ Richard M. Martin, Jr.
                                             RICHARD M. MARTIN JR. (#08998)




                                          Page 3 of 3
